Citation Nr: 1144594	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-18 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left knee osteoarthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 2007.  


This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the St. Petersburg, Florida, VA Regional Office (RO).  

The Board notes that service connection for left knee osteoarthritis was granted in a May 2007 rating decision and a 0 percent evaluation was assigned, effective March 1, 2007.  In August 2008, the evaluation was increased to 10 percent, effective March 1, 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The August 2008 VA examination report notes the Veteran is treated by an orthopedist and scheduled for a partial left knee replacement on August 20, 2008, and the examiner noted x-ray examination reports accomplished on August 5, 2008 had been requested.  Neither the records associated with the partial left knee replacement nor the x-ray examination report is associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(1) (2011).  

In addition, the August 2008 VA examination report notes that the Veteran was ambulatory, unassisted by a cane, brace or crutches.  In correspondence received in September 2011, the Veteran's representative stated that the Veteran used a cane due to left knee instability.  In light of the outstanding records, the Board also finds that after associating her orthopedic treatment records with the claims folder, to the extent possible, the Veteran must be afforded a contemporaneous VA examination regarding the severity of her left knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the records associated with a partial left knee replacement on August 20, 2008, x-ray examination reports accomplished on August 5, 2008, and any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file 

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of her left knee disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including range of motion studies, should be performed.  The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint, i.e., the extent of the Veteran's pain-free left knee flexion and extension.  

The examiner must also state whether the Veteran has any left knee instability.  In doing so, the examiner must acknowledge and discuss the Veteran's report as to subluxation and instability.

All findings and conclusions should be set forth in a legible report. 

3.  Thereafter, adjudicate the appeal.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

